EXHIBIT 10.5


































NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, ENFORCEMENT OF THIS MORTGAGE IS
LIMITED TO A DEBT AMOUNT OF $11,500,000 UNDER CHAPTER 287 OF MINNESOTA STATUTES

MORTGAGE, SECURITY AGREEMENT,

ASSIGNMENT OF LEASES AND RENTS

AND FIXTURE FINANCING STATEMENT

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FINANCING STATEMENT (this “Mortgage”) is made as of May 29, 2014 by BREN ROAD,
L.L.C., a Delaware limited liability company (the “Mortgagor”), having its
principal offices at 10301 Bren Road West, Minnetonka, MN 55343, in favor of
BELL STATE BANK & TRUST, a North Dakota banking corporation (the “Lender”),
having an office at 5500 Wayzata Boulevard Minneapolis, MN 55416.

RECITALS:

A.

The Lender has lent, or agreed to lend, to the Mortgagor the principal sum of
$11,500,000 (the “Loan”), as evidenced by that certain Promissory Note dated on
or about the date hereof executed by the Mortgagor in favor of the Lender, as
the same may be amended, restated, replaced, extended, supplemented or otherwise
modified from time to time (the “Note”), which Loan is the subject of a Loan
Agreement dated on or about the date hereof made by and between the Mortgagor
and the Lender (as amended, restated, replaced, extended, supplemented or
otherwise modified from time to time, the “Loan Agreement”).  Capitalized terms
herein which are not otherwise defined herein shall have the meanings assigned
thereto as set forth in the Loan Agreement.  The Note, the Loan Agreement and
the other Loan Documents (as defined in the Loan Agreement) are hereby
incorporated by reference, and, together with this Mortgage, as any of the same
may be amended, modified, supplemented, extended, renewed, replaced or restated,
are sometimes collectively referred to as the “Loan Documents”.

B.

The obligations secured by this Mortgage (the “Obligations”) are as follows:

(i)

the principal amount of $11,500,000 or so much thereof as may be advanced by the
Lender under the Note and pursuant to the Loan Agreement; plus

(ii)

interest on the amount advanced and unrepaid under the Note, at the interest
rate or rates provided in the Note; plus





--------------------------------------------------------------------------------



(iii)

all other amounts payable by the Mortgagor under the Loan Documents as the same
now exist or may hereafter be amended, including without limitation all advances
consisting of protective advances, as described in Minnesota Statutes, § 287.05,
Subd. 4, or any successor statute thereto, as the same may be amended from time
to time, and expenses described more particularly in Section 4.3 of this
Mortgage; plus

(iv)

the performance of all covenants and agreements of the Mortgagor contained in
this Mortgage and the Loan Documents.

C.

The Obligations shall be due and payable on May 28, 2019 (the “Maturity Date”).

NOW, THEREFORE, the Mortgagor, in consideration of the Lender making the Loan,
and to secure the Loan and payment and performance of the Obligations, hereby
grants, bargains, sells, conveys and mortgages to the Lender, its successors and
assigns, forever, with POWER OF SALE, and grants to the Lender, its successors
and assigns, a security interest in Mortgagor’s right, title and interest in and
to, the following, all of which is called the “Mortgaged Property”:

A.  LAND AND IMPROVEMENTS

The land described in Exhibit A attached hereto and all mineral rights,
hereditaments, easements and appurtenances thereto (the “Land”), and all
improvements and structures now or hereafter located thereon (the
“Improvements”); and

B.  FIXTURES AND PERSONAL PROPERTY

All right, title and interest of the Mortgagor in and to Fixtures, Equipment,
Accounts, Inventory, General Intangibles (including payment intangibles,
inventions, designs, patents, patent applications, design patents, design patent
applications, trademarks, trademark applications, trade names, trade secrets,
goodwill, copyrights, registrations, licenses, franchises, customer lists, tax
refund claims, rights to indemnification, rights under warranties, all domain
names, together with all contracts, agreements, licenses and registrations
relating to such domain names, and Commercial Tort Claims, if any, identified on
Exhibit B attached hereto), Chattel Paper, Instruments, Documents, Investment
Property, Deposit Accounts, Letter of Credit rights, Supporting Obligations all
accessions to, substitutions for and replacements, products and Proceeds of the
foregoing, including any construction and building materials stored on and to be
included in the Improvements (whether now owned or hereafter arising or
acquired, collectively, the “Personal Property”); and

C.  LEASES AND RENTS

All rights of the Mortgagor with respect to Tenants or occupants now or
hereafter occupying all or any part of the Land or the Improvements, if any,
including without limitation all leases, rental agreements, occupancy agreements
and licenses and rights in connection therewith, whether oral or written, and
all guaranties and other supporting obligations relating thereto (each a
“Lease”, collectively, the “Leases”), and all rents, profits, issues and income,
both from services and occupation, royalties, revenues and payments, including
prepayments and security deposits (collectively, the “Rents”), which are now or
hereafter due or to be paid in connection with the Land, the Improvements, the
Fixtures or the Personal Property; and

D.  GENERAL INTANGIBLES

All general intangibles of the Mortgagor which relate to any of the Land, the
Improvements, the Fixtures, the Personal Property, the Leases or the Rents,
including proceeds of insurance and condemnation or conveyance of the Land and
the Improvements, accounts, trade names, contract rights, accounts and bank
accounts; and





2




--------------------------------------------------------------------------------

E.  OTHER PROPERTY

All right, title and interest of the Mortgagor in and to any feasibility
studies, plans and specifications, soil tests, environmental reports,
engineering reports, architect’s, engineer’s and construction contracts,
licenses, permits, certificates and documents relating to the Land, the
Improvements, the Fixtures and the Personal Property, including that certain
UMAGA Amended and Restated Master Agreement dated as of August 5, 2013 by and
between Mortgagor and Upper Midwest Allied Gifts Association, Inc.; and

F.  AFTER ACQUIRED PROPERTY AND PROCEEDS

All property similar to the property herein described and conveyed which may be
subsequently acquired by the Mortgagor and used in connection with the Land, the
Improvements, the Fixtures, the Personal Property and other property described
herein; and all cash and non-cash proceeds and products of all of the foregoing
property.

TO HAVE AND TO HOLD the same, and all estate therein, together with all the
rights, privileges and appurtenances thereunto belonging, to the use and benefit
of the Lender, its successors and assigns, forever.

PROVIDED NEVERTHELESS, should the Mortgagor pay and perform all the Obligations,
then these presents will be of no further force and effect, and this Mortgage
shall be satisfied by the Lender, at the expense of the Mortgagor.

THE MORTGAGOR FURTHER agrees as follows:

ARTICLE I -  AGREEMENTS

Section 1.1

Performance of Obligations; Incorporation by Reference.  The Mortgagor shall pay
and perform the Obligations in accordance with the terms of the Loan Documents.
 Time is of the essence hereof.  All of the covenants, obligations, agreements,
warranties and representations of the Mortgagor contained in the Loan Agreement
and the other Loan Documents and all of the terms and provisions thereof, are
hereby incorporated herein and made a part hereof by reference as if fully set
forth herein.

Section 1.2

Terms defined in Uniform Commercial Code.  “Account”, “Account Debtor”, “Chattel
Paper”, “Commercial Tort Claims”, “Deposit Account”, “Document”, “Equipment”,
“Fixtures”, “General Intangibles”, “Instrument”, “Inventory”, “Investment
Property”, “Letter-of-Credit Rights”, “Proceeds” and “Supporting Obligations”
shall have the meanings set forth in the Minnesota Uniform Commercial Code, as
amended from time to time, and such meanings shall automatically change at the
time that any amendment to the Minnesota Uniform Commercial Code, which changes
such meanings, shall become effective.  For purposes of this Mortgage, such
terms may be capitalized, even if not capitalized in the Minnesota Uniform
Commercial Code, provided, that if any additional goods, property or rights
shall be included in such terms under Recital B hereof, such terms shall be
construed to include such additional goods, property or rights.

Section 1.3

Further Assurances.  If the Lender requests, the Mortgagor shall sign and
deliver and cause to be recorded and hereby authorizes the Lender to record to
the full extent permitted by applicable law, any further mortgages, instruments
of further assurance, certificates and other documents as the Lender reasonably
may consider necessary or desirable in order to perfect, continue and preserve
the Obligations and the Lender’s rights, title, estate, liens and interests
under the Loan Documents.  The Mortgagor further agrees to pay to the Lender,
upon demand, all reasonable costs and expenses incurred by the Lender in
connection with the preparation, execution, recording, filing and refiling of
any such documents, including reasonable attorneys’ fees and title insurance
costs.

Section 1.4

Insurance.  The Mortgagor shall obtain, maintain and keep in full force and
effect (and upon request of the Lender shall furnish to the Lender copies of or
certificates evidencing policies of insurance as described in, and meeting the
requirements of the Loan Agreement.

Section 1.5

Intentionally Omitted.





3




--------------------------------------------------------------------------------



Section 1.6

Utilities.  The Mortgagor shall pay or cause to be paid when due all charges or
fees for utilities and services supplied to the Mortgaged Property.

Section 1.7

Intentionally Omitted

Section 1.8

Maintenance and Repair; Compliance with Laws.  The Mortgagor (a) shall cause the
Mortgaged Property to be operated, maintained and repaired in safe and good
repair, working order and condition, reasonable wear and tear excepted; (b)
shall not commit or permit waste thereof; (c) except as provided in any Loan
Document, shall not commence construction of any Improvements or change the use
of the Improvements from that contemplated by Section 2.2 hereof; (d) shall not
remove, demolish or substantially alter the design or structural character of
any Improvements without the prior written consent of the Lender; (e) shall
complete or cause to be completed forthwith any Improvements which are now or
may hereafter be under construction upon the Land; (f) shall comply or cause
compliance with all covenants, conditions, restrictions and reservations
affecting the title to the Mortgaged Property, and with the terms of all
insurance policies relating to the Mortgaged Property; and (g) shall obtain and
maintain in full force and effect all consents, permits and licenses necessary
for the use and operation of the Mortgaged Property.

Section 1.9

Leases.

(a)

For purposes of this Section, the following terms shall have the following
meanings:

(i)

“Lease”:  Shall have the meaning provided for in Clause C of the definition of
Mortgaged Property set forth above.

(ii)

“Leasing Action”: means any termination, assignment, sublease, renewal, or
amendment of any Lease, or any material waiver of the Mortgagor’s rights as
landlord in connection with the UMAGA Agreement or any Lease.

(iii)

“UMAGA Agreement”:  means the UMAGA Amended and Restated Master Agreement dated
as of August 5, 2013 by and between Mortgagor and Upper Midwest Allied Gifts
Association, Inc.

(iv)

“Showroom Lease”:  means any Lease of showroom space pursuant to the terms of
the UMAGA Agreement.”

(v)

“Tenant”:  Any person or party using or occupying any part of the Mortgaged
Property pursuant to a Lease.

(b)

The Mortgagor’s entry into any Leasing Action with respect to the UMAGA
Agreement shall require the Lender’s prior written consent which consent shall
not be unreasonably withheld, conditioned or delayed.  Every instrument
memorializing a Leasing Action with respect to the UMAGA Agreement shall be
submitted to the Lender in final form, with all exhibits attached.

(c)

The Lender’s prior written consent shall not be required with respect to any
Leasing Action taken in connection with an individual Showroom Lease unless such
Leasing Action impacts all or substantially all of the Showroom Leases.

(d)

The Mortgagor shall provide the Lender with a copy of each proposed Lease or
amendment to Lease requiring the consent of the Lender and with any information
reasonably requested by the Lender regarding the proposed or existing Tenant
thereunder.  If the Lender does not either expressly grant or withhold its
consent to any such proposed Lease or amendment to Lease within 10 Business Days
(as defined in the Loan Agreement) after receiving a copy thereof and of such
information, it shall be deemed to have withheld its consent thereto.  Each new
Lease shall be subordinate to this Mortgage.





4




--------------------------------------------------------------------------------



(e)

Regardless of whether a Lease is subject to the Lender’s approval, all Leases
and amendments to or renewals of Leases entered into from and after the date of
this Mortgage must satisfy all of the following terms and conditions unless
otherwise agreed in advance by the Lender:

(i)

The Lease must be an arm’s-length transaction to a party not affiliated with or
related to the Mortgagor or any of its principals, and the Lease may not contain
any option, right of first refusal, or any other right to purchase any portion
of the fee interest in and to the Mortgaged Property.

(ii)

The Lease must contain provisions that (A) obligate Tenant under the Lease to
attorn to any purchaser of the Mortgaged Property at a foreclosure sale or by
deed or other proceeding in lieu of foreclosure and (B) provide that neither the
Lender nor any purchaser at a foreclosure sale or by deed or any proceeding in
lieu of foreclosure shall be responsible for any act, omission, or default by
any prior landlord (including the Mortgagor), the return of any security
deposit, or the payment of any tenant allowance or other concession, be bound by
any rent paid more than one month in advance, or be subject to any offset,
defense, or counterclaim against any prior landlord (including the Mortgagor).

(iii)

The rent payable under the Lease shall not be less than the greater of: (i) fair
market rent for similar space in projects similar to the Mortgaged Property in
the county in which the Mortgaged Property is located, or (ii) such other
minimal amount as is agreed to by the Mortgagor and the Lender, and the Lease
must prohibit the Tenant from prepaying rent more than one month in advance of
its due date.

(iv)

The Lease may not permit the Tenant to self-insure in connection with any of
Tenant’s insurance obligations under the related Lease.

(v)

All leasing commissions due with respect to the Lease must be paid by the
Mortgagor full within 60 days after the commencement of occupancy by the
applicable Tenant.

(vi)

The Lease may not contain any provisions that would materially impair the value
of the Mortgaged Property or the Lender’s security therein.

(vii)

The proposed use of the premises covered by such new Lease or amended Lease may
not involve the storage, generation, treatment, handling, use or disposal of
Hazardous Substances (as defined in the Loan Agreement), except for minor
quantities thereof used in the ordinary course of business in compliance with
Environmental Laws (as defined in the Loan Agreement), and is not offensive or
illegal, or reasonably likely to constitute or cause a nuisance or result in a
material decrease in the value or reputation of the Mortgaged Property.

(f)

The Mortgagor shall, at its cost and expense, perform each obligation to be
performed by the landlord under each Lease; not borrow against, pledge or
further assign any Rents or other payments due thereunder; not subordinate any
Lease to any other lien; and not permit any Tenant to assign its Lease or sublet
the premises covered by its Lease, unless required to do so by the terms thereof
and then only if such assignment does not work to relieve the Tenant of any
liability for performance of its obligations thereunder.

(g)

If any Tenant shall default under its Lease, the Mortgagor shall, in the
ordinary course of business, exercise sound business judgment with respect to
such default, but may not discount, compromise, forgive or waive claims or
discharge a Tenant from its obligations under the Lease or terminate or accept a
surrender of the Lease without the prior written consent of the Lender, which
consent shall not be unreasonably withheld, conditioned or delayed.








5




--------------------------------------------------------------------------------



(h)

If the Mortgagor fails to perform any obligations of the Mortgagor under any
Lease or if the Lender becomes aware of or is notified by any Tenant of a
failure on the part of the Mortgagor to so perform, the Lender, after providing
written notice thereof to the Mortgagor and allowing the Mortgagor a reasonable
opportunity to remedy such failure, may, but shall not be obligated to, without
waiving or releasing the Mortgagor from any obligation in this Mortgage or any
of the other Loan Documents, remedy such failure, and the Mortgagor agrees to
repay upon demand all sums incurred by the Lender in remedying any such failure,
together with interest thereon from the date incurred at the Default Rate (as
defined in the Loan Agreement).

(i)

The Mortgagor shall deliver to the Lender (i) promptly after receipt of a
written request therefor from the Lender, a duly executed estoppel certificate
from Upper Midwest Allied Gifts Association, Inc., in a form reasonably
satisfactory to the Lender (provided that such request shall be made no more
frequently than once in any 12 month period), and (ii) following the occurrence
of an Event of Default and receipt of a written request therefor from the
Lender, all security deposits or other security held by the Mortgagor under any
Lease, which the Lender shall then hold and disburse in accordance with the
terms of the relevant Leases.

Section 1.10

Assignment of Leases and Rents.

(a)

The Mortgagor hereby assigns and transfers to the Lender all of the Mortgagor’s
right, title and interest in and to all Leases and Rents from the Mortgaged
Property and each and every part thereof, including all present and future
Leases and rental agreements, for the purpose of securing the Obligations.  The
Mortgagor agrees not to default in performing its obligations under any Lease or
rental agreement with respect to the Mortgaged Property or any part thereof.
 This assignment may be enforced by the Lender at any time during the existence
of an Event of Default hereunder, without regard to the adequacy of the security
hereof or the solvency of the Mortgagor, by any one or more of the following
methods:  (i) the appointment of a receiver; (ii) the Lender’s taking possession
of the Mortgaged Property; (iii) the collection by the Lender of any moneys
payable under Leases, purchase agreements or rental agreements directly from the
parties obligated to make such payment; (iv) the obtaining of an injunction and
(v) any other method permitted by law.  This assignment shall constitute a
perfected, absolute and present, irrevocable, currently effective assignment of
Rents within the meaning of Minnesota Statutes, §§ 559.17 and 576.25, or any
successor statutes thereto, as the same may be amended from time to time, and is
intended to comply fully with the provisions thereof, and to afford the Lender,
to the fullest extent allowed by law, the rights and remedies of a mortgage
lender or secured lender pursuant thereto; provided, however, that, prior to the
occurrence of an Event of Default (as hereafter defined in Article IV), the
Mortgagor shall have a conditional license and opportunity to collect (but not
more than one month in advance) all such Rents, and to use the same for payment
of all sums which the Mortgagor is required to pay by the terms hereof and the
Obligations, before using the same for any other purpose.

(b)

Receipt by the Lender of Rents shall not constitute a waiver of any right that
the Lender may enjoy under this Mortgage or under the laws of the State of
Minnesota, nor shall the receipt and application thereof cure any Event of
Default hereunder nor affect any foreclosure proceeding or any sale authorized
by this Mortgage and the laws of the State of Minnesota.  There shall be no
merger of the leasehold estates, created by the Leases, with the fee estate of
the Mortgaged Property without the prior written consent of the Lender.





6




--------------------------------------------------------------------------------




(c)

This assignment shall extend to and cover any and all extensions and renewals of
existing and future Leases and to any and all present and future rights against
guarantors of any such obligations and to any and all Rents collected under
Leases or other rentals.  This assignment is given to facilitate payment and
performance of the Obligations.  The Lender shall not be obligated to perform or
discharge any obligation, duty or liability under any Lease or under or by
reason of this assignment, and the Mortgagor shall and does hereby agree to
indemnify and to hold the Lender harmless from any liability, loss or damage
that it might incur under any Lease or under or by reason of this assignment and
from any claims and demands whatsoever that may be asserted against it by reason
of any alleged obligations or undertakings on the Lender’s part.  Unless
otherwise specified by the Lender in writing, all existing and future Leases for
the use or occupancy of all or any part of the Mortgaged Property shall be
subordinate to the lien of this Mortgage.  In pursuance of this assignment, and
not in lieu hereof, the Mortgagor shall on demand give the Lender separate
specific assignments of Rents and Leases, covering some or all of the Leases,
the terms of such assignments being incorporated herein by reference.  The
Lender is hereby authorized to notify all lessees and Tenants of the Mortgaged
Property of the existence of any and all such assignments.  The Mortgagor hereby
authorizes and directs the lessees and Tenants of the Mortgaged Property that,
upon written notice from the Lender, all payments required under said Leases and
rental agreements or in any way respecting the same, shall be made directly to
the Lender as they become due.  The Mortgagor hereby relieves said purchasers,
lessees and Tenants from any liability to the Mortgagor by reason of said
payments being made to the Lender.  With or without exercising the rights set
forth in Section 4.2 hereof, the Lender is authorized to give such written
notice to Tenants at any time during the existence of an Event of Default
hereunder.

(d)

All Rents derived from the Mortgaged Property that are collected by the Lender,
its agent or a receiver each month shall be applied as follows:

(i)

to the payment of all reasonable fees and expenses of the receiver, if any,
approved by the court;

(ii)

to the repayment of Tenant security deposits, with interest thereon, as required
by Minnesota Statutes, § 504B.178, or any successor statute thereto, as the same
may be amended from time to time, if applicable;

(iii)

to the payment when due of delinquent or current real estate taxes or special
assessments with respect to the Mortgaged Property, or the periodic escrow for
the payment of the same;

(iv)

to the payment when due of premiums for insurance of the type required by this
Mortgage, or the periodic escrow for the payment of the same;

(v)

to payment for the keeping of the covenants required of a lessor or licensor
pursuant to Minnesota Statutes, § 504B.161, Subd. 1, or any successor statute
thereto, as the same may be amended from time to time, if applicable;

(vi)

to the payment of all expenses for normal operation and maintenance of the
Mortgaged Property; and





7




--------------------------------------------------------------------------------




(vii)

the balance to the Lender (a) if received prior to the commencement of a
foreclosure, to be applied to the Obligations, in such order as the Lender may
elect and (b) if received after the commencement of a foreclosure, to be applied
to the amount required to be paid to effect a reinstatement prior to foreclosure
sale, or, after a foreclosure sale to any deficiency or, at the option of the
Lender, to the amount required to be paid to effect a redemption, all pursuant
to Minnesota Statutes, §§ 580.30, 580.23 and 581.10, or any successor statutes
thereto, as the same may be amended from time to time, with any excess to be
paid to the Mortgagor.  Provided, that if this Mortgage is not reinstated nor
the Mortgaged Property redeemed as provided by said Minnesota Statues, §§
580.30, 580.23 or 581.10 following foreclosure, the entire amount paid to the
Lender, after deducting therefrom the amounts applied by the Lender to any
deficiency, shall be the property of the purchaser of the Mortgaged Property at
the foreclosure sale, together with all or any part of the Mortgaged Property
acquired through foreclosure.

The rights and powers of the Lender under this Section and the application of
Rents under Section 1.10(d) shall continue until expiration of the redemption
period from any foreclosure sale, whether or not any deficiency remains after a
foreclosure sale.

Section 1.11

Indemnity.  The Mortgagor shall indemnify the Lender and its directors,
officers, agents and employees (collectively the “Indemnified Parties”) against,
and hold the Indemnified Parties harmless from (i) all losses, damages, suits,
claims, judgments, penalties, fines, liabilities, costs and expenses by reason
of, or on account of, or in connection with the construction, reconstruction or
alteration of the Mortgaged Property, or any accident, injury, death or damage
to any person or property occurring in, on or about the Mortgaged Property or
any street, drive, sidewalk, curb or passageway adjacent thereto and (ii) any
liability, loss or damage that it might incur under any Lease or under or by
reason of the assignment hereunder and from any claims and demands whatsoever
that may be asserted against it by reason of any alleged obligations or
undertakings on the Lender’s part.  The indemnity contained in this Section
shall include costs of defense of any such claim asserted against an Indemnified
Party, including attorneys’ fees, other than damage caused solely by the gross
negligence or willful misconduct of the Lender or the Lender’s agents.  The
indemnity contained in this Section shall survive payment and performance of the
Obligations and satisfaction and release of this Mortgage and any foreclosure
thereof or acquisition of title by deed in lieu of foreclosure.  The indemnity
contained in this Section shall be in addition to, not in limitation of, any
indemnity provided for under any of the other Loan Documents.

ARTICLE II -  REPRESENTATIONS AND WARRANTIES

The Mortgagor makes the following representations and warranties:

Section 2.1

Compliance with Laws.  All applicable zoning, environmental, land use,
subdivision, building, fire, safety and health laws, statutes, ordinances,
codes, rules, regulations and requirements affecting the Mortgaged Property
permit the current use and occupancy thereof, and the Mortgagor has obtained all
consents, permits and licenses required for such use.  The Mortgagor has
examined and is familiar with all applicable covenants, conditions, restrictions
and reservations, and with all applicable laws, statutes, ordinances, codes and
governmental rules, regulations and requirements affecting the Mortgaged
Property, and the Mortgaged Property complies with all of the foregoing.

Section 2.2

Use.  The Mortgaged Property is a commercial retail building.  The Mortgaged
Property is not homestead property, nor is it agricultural property or in
agricultural use.  The Mortgaged Property is to be used solely for business
purposes.  Unless required by applicable law or unless the Lender has otherwise
agreed in writing, the Mortgagor shall not allow changes in the use for which
all or any part of the Mortgaged Property was intended at the time this Mortgage
was executed.  The Mortgagor shall not initiate or acquiesce in a change in the
zoning classification of the Mortgaged Property without the Lender’s prior
written consent.





8




--------------------------------------------------------------------------------



Section 2.3

Individual Sewage Systems.  There are no individual sewage treatment systems on
or serving the Mortgaged Property, within the meaning of Minnesota Statutes,
§115.55, or any successor statute thereto, as the same may be amended from time
to time.

ARTICLE III -  CASUALTY; CONDEMNATION

Section 3.1

Casualty, Repair, Proof of Loss.  If any portion of the Mortgaged Property shall
be damaged or destroyed by any cause (a “Casualty”), the cost to repair of which
is $100,000 or more, the Mortgagor shall:

(a)

give immediate notice to the Lender; and

(b)

regardless of the cost to repair, promptly commence and diligently pursue to
completion (and in the case of a Casualty costing $250,000 or more to repair, in
accordance with plans and specifications approved by the Lender) the
restoration, repair and rebuilding (“Restoration”) of the Mortgaged Property as
nearly as possible to its value, condition and character immediately prior to
the Casualty; and

(c)

if the Casualty is covered by insurance, immediately make proof of loss and
cause the insurer to pay the insurance proceeds directly to Lender in the event
the insurance proceeds from such Casualty are in excess of $250,000 and,
provided that there is no continuing Event of Default, to Mortgagor in the event
insurance proceeds from such Casualty are less than $250,000 for Restoration of
the Improvements.  If an Event of Default shall be in existence, or if the
Mortgagor shall fail to provide notice to the Lender of filing proof of loss, or
if the Mortgagor shall not be diligently proceeding, in the Lender’s reasonable
opinion, to collect such insurance proceeds, then the Lender may, but is not
obligated to, make proof of loss, and is authorized, but is not obligated, to
settle any claim with respect thereto, and to collect the proceeds thereof.  The
Mortgagor shall not accept any settlement of an insurance claim, the result of
which shall be a payment which is 5% or more less than the full amount of the
claim, without the prior written consent of the Lender.

Section 3.2

Use of Insurance Proceeds.  If the cost of Restoration is less than $250,000 and
provided that there is no continuing Event of Default, the insurance proceeds
shall be paid directly to Mortgagor for Restoration of the Improvements.  If
cost of Restoration is greater than $250,000, the Lender shall make the net
insurance proceeds received by it (after reimbursement of the Lender’s
out-of-pocket costs of collecting and disbursing the same) available to the
Mortgagor to pay the cost of Restoration of the Mortgaged Property, subject to
the following conditions:

(a)

There shall be no Event of Default in existence at the time of any disbursement
of the insurance proceeds.

(b)

The Lender shall have determined, in its reasonable discretion, that the cost of
Restoration is and will be equal to or less than the amount of insurance
proceeds and other funds deposited by the Mortgagor with the Lender;

(c)

The Lender shall have determined, in its reasonable discretion, that the
Restoration can be completed in accordance with plans and specifications
approved by the Lender (such approval not to be unreasonably withheld or
delayed), in accordance with applicable codes and ordinances and in accordance
with the terms, and within the time requirements in order to prevent
termination, of any Lease, and in any event not less than six months prior to
the Maturity Date;

(d)

Funds shall be held by the Lender and shall be disbursed, at the Lender’s
option, in accordance with the Lender’s customary disbursement procedures for
construction loans;

(i)

the Casualty shall have occurred more than 12 months prior to the Maturity Date;





9




--------------------------------------------------------------------------------



(e)

No Tenant and no group of Tenants (i) whose cumulative monthly rent obligations
exceed 15% of the total monthly rental income of the Mortgaged Property or (ii)
who lease, in the aggregate more than 24,670 square feet of Net Rentable Area
(as defined in the UMAGA Agreement) immediately prior to the Casualty, shall
have the right to terminate its Lease or their Leases as a result of the
Casualty.

If any of these conditions shall not be satisfied, then the Lender shall have
the right to use the insurance proceeds to prepay the Obligations without a
Prepayment Fee in accordance with the Loan Documents.  If any insurance proceeds
shall remain after completion of the Restoration of the Mortgaged Property, they
shall be disbursed to the Mortgagor, or at the Lender’s discretion, used to
prepay the Obligations without a Prepayment Fee in accordance with the Loan
Documents.

Section 3.3

Condemnation.  If any portion of the Mortgaged Property shall be taken,
condemned or acquired pursuant to exercise of the power of eminent domain or
threat thereof (a “Condemnation”), the Mortgagor shall:

(a)

give immediate notice thereof to the Lender, and send a copy of each document
received by the Mortgagor in connection with the Condemnation to the Lender
promptly after receipt;

(b)

except as otherwise provided herein, not enter into any agreement permitting or
consenting to the taking of the Mortgaged Property, or any part thereof, or
providing for the conveyance thereof in lieu of Condemnation, with anyone
authorized to acquire the same in Condemnation unless the Lender shall first
have consented (which consent shall not be unreasonably withheld, conditioned or
delayed) thereto in writing; and

(c)

diligently pursue any negotiation and prosecute any proceeding in connection
with the Condemnation at the Mortgagor’s expense.  If an Event of Default shall
be in existence, or if the Mortgagor, in the Lender’s reasonable opinion, shall
not be diligently negotiating or prosecuting the claim or if the claim is in
excess of $250,000, the Lender is authorized, but not required, to negotiate and
prosecute the claim and appear at any hearing for itself and on behalf of the
Mortgagor and to compromise or settle all compensation in excess of $250,000 for
the Condemnation.  The Lender shall not be liable to the Mortgagor for any
failure by the Lender to collect or to exercise diligence in collecting any such
compensation.  The Mortgagor shall not compromise or settle any claim resulting
from the Condemnation if such settlement shall result in payment in excess of
$250,000 for the damages therefrom.  All awards in excess of $250,000 shall be
paid to the Lender for application in accordance with this Mortgage and all
awards less than $250,000 paid to Mortgagor for Restoration of the Mortgaged
Property.

Section 3.4

Use of Condemnation Proceeds.  The Lender shall make the net proceeds of any
Condemnation received by it (after reimbursement of the Lender’s out-of-pocket
costs of collecting and disbursing the same) available to the Mortgagor for
Restoration of the Mortgaged Property, subject to the following conditions:

(a)

There shall be no Event of Default in existence at the time of any disbursement
of the Condemnation proceeds.

(b)

The Lender shall have determined, in its reasonable discretion, that the cost of
Restoration is and will be equal to or less than the amount of Condemnation
proceeds and other funds deposited by the Mortgagor with the Lender.

(c)

The Lender shall have determined, in its reasonable discretion, that the
restoration, repair and rebuilding can be completed in accordance with plans and
specifications approved by the Lender (such approval not to be unreasonably
withheld), in accordance with codes and ordinances and in accordance with the
terms, and within the time requirements in order to prevent termination, of any
Lease, and in any event not less than six months prior to the Maturity Date.





10




--------------------------------------------------------------------------------



(d)

All funds shall be disbursed, at the Lender’s option, in accordance with the
Lender’s customary disbursement procedures for construction loans.

(e)

The Condemnation shall have occurred more than 12 months prior to the Maturity
Date.

(f)

No Tenant and no group of Tenants (i) whose cumulative monthly rent obligations
exceed 15% of the total monthly rental income of the Mortgaged Property or (ii)
who lease, in the aggregate more than 24,670 square feet of Net Rentable Area
(as defined in the UMAGA Agreement) immediately prior to the Condemnation, shall
have the right to terminate its Lease or their Leases as a result of the
Condemnation.

If any of these conditions shall not be satisfied, then the Lender shall have
the right to use the Condemnation proceeds to prepay the Obligations without a
Prepayment Fee in accordance with the Loan Documents.  If any Condemnation
proceeds shall remain after completion of the Restoration of the Mortgaged
Property, they shall be disbursed to the Mortgagor, or at the Lender’s
discretion, used to prepay the Obligations without a Prepayment Fee in
accordance with the Loan Documents.

Section 3.5

Appraisals.  The Lender is entitled to an appraisal of the Mortgaged Property
under the conditions defined in Section 5.12 of the Loan Agreement.  For
purposes of Section 5.12 of the Loan Agreement, Condemnation constitutes “damage
to or destruction of the Mortgaged Property.”

ARTICLE IV -  DEFAULTS AND REMEDIES

Section 4.1

Events of Default.  The occurrence of an Event of Default under the terms of,
and as defined in, the Loan Agreement shall constitute an “Event of Default”
hereunder.

Section 4.2

Remedies.  Upon the occurrence of an Event of Default described in Section
7.1(d) of the Loan Agreement (subject to all applicable notice and cure periods
herein), all of the Obligations shall be accelerated and become immediately due
and payable without notice or declaration to the Mortgagor.  Upon the occurrence
of one or more other Events of Default hereunder, all of the Obligations, at the
option of the Lender, shall be accelerated and become immediately due and
payable without presentment, demand or notice of any kind to the Mortgagor, all
of which are hereby expressly waived.  In either event, the Obligations shall be
due and payable without presentment, demand or further notice of any kind.  In
addition to and without limiting the rights and remedies set forth in the Loan
Agreement, the other Loan Documents or under applicable law, the Lender shall
have the right to proceed to protect and enforce its rights by one or more of
the following remedies:

(a)

THE LENDER SHALL HAVE THE RIGHT TO BRING SUIT either for damages, for specific
performance of any agreement contained in any Loan Document, for the foreclosure
of this Mortgage, or for the enforcement of any other appropriate legal or
equitable remedy.

(b)

THE LENDER SHALL HAVE THE RIGHT TO SELL THE MORTGAGED PROPERTY AT PUBLIC AUCTION
AND CONVEY THE SAME TO THE PURCHASER IN FEE SIMPLE, as provided by Minnesota
law, the Mortgagor to remain liable for any deficiency.  Said sale may be as one
tract or otherwise, at the sole option of the Lender.  In the event of any sale
of the Mortgaged Property pursuant to any judgment or decree of any court or at
public auction or otherwise in connection with the enforcement of any of the
terms of this Mortgage, the Lender, its successors or assigns, may become the
purchaser, and for the purpose of making settlement for or payment of the
purchase price, shall be entitled to deliver over and use the Note and any
claims for interest accrued and unpaid thereon, together with all other sums,
with interest, advanced or secured hereby and unpaid hereunder, in order that
there may be credited as paid on the purchase price the total amount of the
Obligations then due (or any portion thereof which the Lender may elect),
including principal and interest on the Note and all other sums, with interest,
advanced or secured hereby and unpaid hereunder or under any of the other Loan
Documents.








11




--------------------------------------------------------------------------------



(c)

THE LENDER SHALL HAVE THE RIGHT TO OBTAIN THE APPOINTMENT OF A RECEIVER at any
time after the occurrence of an Event of Default.  The Lender may apply for the
appointment of a receiver to the district court for the county where the
Mortgaged Property or any part thereof is located, by an action separate from
any foreclosure of this Mortgage pursuant to Minnesota Statutes Chapter 580 or
pursuant to Minnesota Statutes Chapter 581, or any successor statutes thereto,
as the same may be amended from time to time, or as a part of the foreclosure
action under said Chapter 581 (it being agreed that the existence of a
foreclosure pursuant to said Chapter 580 or a foreclosure action pursuant to
said Chapter 581 is not a prerequisite to any action for a receiver hereunder).
 The Lender shall be entitled to the appointment of a receiver without regard to
waste, adequacy of the security or solvency of the Mortgagor and otherwise in
accordance with the provisions of Minnesota Statutes Chapter 576, or any
successor statute thereto, as the same may be amended from time to time.  The
Mortgagor hereby agrees and consents to the appointment of the particular person
or firm (including an officer or employee of the Lender) designated by the
Lender as receiver and hereby waives its rights to suggest or nominate any
person or firm as receiver in opposition to that designated by the Lender.  The
receiver, who shall be an experienced property manager, shall collect (until the
Obligations are fully paid and satisfied and, in the case of a foreclosure sale,
during the entire redemption period) the Rents, and shall manage the Mortgaged
Property, execute Leases within or beyond the period of the receivership if
approved by the court and apply all Rents collected by him in the order provided
in Section 1.10(d) of this Mortgage.  The Lender shall have the right, at any
time and without limitation, as provided in Minnesota Statutes, § 582.03, or any
successor statute thereto, as the same may be amended from time to time, to
advance money to the receiver to pay any part or all of the items which the
receiver should otherwise pay if cash were available from the Mortgaged Property
and sums so advanced, with interest at the Default Rate, shall be secured
hereby, or if advanced during the period of redemption shall be part of the sum
required to be paid to redeem from the sale.

(d)

THE LENDER SHALL HAVE THE RIGHT TO COLLECT THE RENTS from the Mortgaged Property
and apply the same in the manner provided in Section 1.10(d) of this Mortgage.
 For that purpose, the Lender may enter and take possession of the Mortgaged
Property and manage and operate the same and take any action which, in the
Lender’s judgment, is necessary or proper to collect the Rents and to conserve
the value of the Mortgaged Property.  The Lender may also take possession of,
and for these purposes use, any and all of the Personal Property.  The expense
(including any receiver’s fees, attorneys’ fees, costs and agent’s compensation)
incurred pursuant to the powers herein contained shall be secured by this
Mortgage.  The Lender shall not be liable to account to the Mortgagor for any
action taken pursuant hereto other than to account for any Rents actually
received by the Lender.  Enforcement hereof shall not cause the Lender to be
deemed a mortgagee in possession unless the Lender elects in writing to be a
mortgagee in possession.

(e)

THE LENDER SHALL HAVE THE RIGHT TO ENTER AND TAKE POSSESSION of the Mortgaged
Property and manage and operate the same in conformity with all applicable laws
and take any action which, in the Lender’s judgment, is necessary or proper to
conserve the value of the Mortgaged Property.

(f)

THE LENDER SHALL HAVE ALL OF THE RIGHTS AND REMEDIES PROVIDED IN THE UNIFORM
COMMERCIAL CODE including the right to proceed under the Uniform Commercial Code
provisions governing default as to any Personal Property separately from the
real estate included within the Mortgaged Property, or to proceed as to all of
the Mortgaged Property in accordance with its rights and remedies in respect of
said real estate.  If the Lender should elect to proceed separately as to such
Personal Property, the Mortgagor agrees to make such Personal Property available
to the Lender at a place or places acceptable to the Lender, and if any
notification of intended disposition of any of such Personal Property is
required by law, such notification shall be deemed reasonably and properly given
if given at least 10 days before such disposition in the manner hereinafter
provided.








12




--------------------------------------------------------------------------------



(g)

THE LENDER SHALL HAVE THE RIGHT TO FILE PROOF OF CLAIM and other documents as
may be necessary or advisable in order to have its claims allowed in any
receivership, insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceedings affecting the Mortgagor or the
Mortgaged Property, for the entire amount due and payable by the Mortgagor in
respect of the Obligations at the date of the institution of such proceedings,
and for any additional amounts which may become due and payable by the Mortgagor
after such date.

All rights and remedies provided for herein or which the Lender or any other
holders of the Note may otherwise have, at law or in equity, shall be distinct,
separate and cumulative and may be exercised concurrently, independently or
successively in any order whatsoever, and as often as the occasion therefor
arises, as may be deemed expedient by the Lender.  The exercise or the beginning
of the exercise of one right shall not be deemed a waiver of the right to
exercise at the same time or thereafter any other right.  No waiver by the
Lender of any particular provision of this Mortgage shall be deemed effective
unless in writing signed by the Lender.  In addition to the foregoing, the
Lender shall have all rights and remedies available under the law in effect now
and/or at the time such rights and remedies are sought to be enforced, whether
or not they are available under the law in effect on the date hereof.

Section 4.3

Expenses of Exercising Rights, Powers, and Remedies.  The reasonable expenses
(including any receivers’ fees, attorneys’ fees, appraisers’ fees, environmental
engineers’ and/or consultants’ fees, costs incurred for documentary and expert
evidence, stenographers’ charges, publication costs, costs (which may be
estimated as to items to be expended after entry of the decree of foreclosure)
of procuring all abstracts of title, continuations of abstracts of title, title
searches and examinations, title insurance policies and commitments and
extensions therefor, UCC and chattel lien searches, and similar data and
assurances with respect to title as the Lender may deem reasonably necessary
either to prosecute any foreclosure action or to evidence to bidders at any sale
which may be had pursuant to any foreclosure decree the true condition of the
title to or the value of the Mortgaged Property, and agent’s compensation)
incurred by the Lender after the occurrence of any Event of Default and/or in
pursuing the rights, powers and remedies contained in this Mortgage shall be
immediately due and payable by the Mortgagor, with interest thereon from the
date incurred at the Default Rate, and shall be added to the indebtedness
secured by this Mortgage.

Section 4.4

Restoration of Position.  In case the Lender shall have proceeded to enforce any
right under this Mortgage by foreclosure, sale, entry or otherwise, and such
proceedings shall have been discontinued or abandoned for any reason or shall
have been determined adversely, then, and in every such case, the Mortgagor and
the Lender shall be restored to their former positions and rights hereunder with
respect to the Mortgaged Property subject to the lien hereof.

Section 4.5

Marshalling.  The Mortgagor, for itself and on behalf of all persons, parties
and entities which may claim under the Mortgagor, hereby waives any rights
available under Minnesota Statutes, § 580.08, and any successor statute thereto,
as the same may be amended from time to time, and all requirements of law
relating to the marshalling of assets, if any, which would be applicable in
connection with the enforcement by the Lender of its remedies for an Event of
Default hereunder, absent this waiver.  The Lender shall not be required to sell
or realize upon any portion of the Mortgaged Property before selling or
realizing upon any other portion thereof or otherwise exhaust its remedies
against a specific portion of the Mortgaged Property before proceeding against
the other and the Mortgagor does hereby expressly consent to and authorize the
sale of the Mortgaged Property or any part thereof as a single unit or parcel.





13




--------------------------------------------------------------------------------




Section 4.6

Waivers.  No waiver of any provision hereof shall be implied from the conduct of
the parties.  Any such waiver must be in writing and must be signed by the party
against which such waiver is sought to be enforced.  The waiver or release of
any breach of the provisions set forth herein to be kept and performed shall not
be a waiver or release of any preceding or subsequent breach of the same or any
other provision.  No receipt of partial payment after acceleration of any of the
Obligations shall waive the acceleration.  No payment by the Mortgagor or
receipt by the Lender of a lesser amount than the full amount secured hereby
shall be deemed to be other than on account of the sums due and payable
hereunder, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed an accord and satisfaction, and the
Lender may accept any check or payment without prejudice to the Lender’s right
to recover the balance of such sums or to pursue any other remedy provided in
this Mortgage.  The consent by the Lender to any matter or event requiring such
consent shall not constitute a waiver of the necessity for such consent to any
subsequent matter or event.

Section 4.7

The Lender’s Right to Cure Defaults.  If the Mortgagor shall fail to comply with
any of the terms of the Loan Documents with respect to the procuring of
insurance, the payment of taxes, assessments and other charges, the keeping of
the Mortgaged Property in repair, or any other term contained herein or in any
of the other Loan Documents, the Lender may, after providing 10 days (or as
otherwise expressly provided herein) prior written notice to the Mortgagor, make
advances to perform the same without releasing the Mortgagor from any of the
Obligations, provided, however, it is expressly understood and agreed that the
Lender may make such advance without prior written notice to the Mortgagor if,
in the Lender’s reasonable determination, such advance is required to be made
before such 10-day period to protect and/or preserve the Mortgaged Property or
the Lender’s security interest and lien therein.  The Mortgagor agrees to repay
upon demand all sums so advanced and all sums expended by the Lender in
connection with such performance under this Section 4.7, including without
limitation attorneys’ fees, with interest at the Default Rate from the dates
such advances are made, and all sums so advanced and/or expenses incurred, with
interest, shall be secured hereby, but no such advance and/or incurring of
expense by the Lender, shall be deemed to relieve the Mortgagor from any default
hereunder or under any of the other Loan Documents, or to release the Mortgagor
from any of the Obligations.

Section 4.8

Suits and Proceedings.  The Lender shall have the power and authority, upon
prior notice to the Mortgagor, to institute and maintain any suits and
proceedings as the Lender may deem advisable to (i) prevent any impairment of
the Mortgaged Property by any act which may be unlawful or by any violation of
this Mortgage, (ii) preserve or protect its interest in the Mortgaged Property,
or (iii) restrain the enforcement of or compliance with any legislation or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid, if, in the sole opinion of the Lender, the enforcement of or compliance
with such enactment, rule or order might impair the security hereunder or be
prejudicial to the Lender’s interest.

ARTICLE V -  MISCELLANEOUS

Section 5.1

Binding Effect; Survival; Number; Gender.  This Mortgage shall be binding on and
inure to the benefit of the parties hereto, and their respective heirs, legal
representatives, successors and assigns.  All agreements, representations and
warranties contained herein or otherwise heretofore made by the Mortgagor to the
Lender shall survive the execution, delivery and foreclosure hereof.  The
singular of all terms used herein shall include the plural, the plural shall
include the singular, and the use of any gender herein shall include all other
genders, where the context so requires or permits.

Section 5.2

Severability.  The unenforceability or invalidity of any provision of this
Mortgage as to any person or circumstance shall not render that provision
unenforceable or invalid as to any other person or circumstance.

Section 5.3

Notices.  Any notice or other communication to any party in connection with this
Mortgage shall be given pursuant to the provisions of Section 8.4 of the Loan
Agreement.








14




--------------------------------------------------------------------------------



Section 5.4

Applicable Law.  This Mortgage and the other Loan Documents shall be construed
and enforceable in accordance with, and be governed by, the internal laws of the
State of Minnesota, without giving effect to conflict of laws or principles
thereof, but giving effect to federal laws of the United States applicable to
the Lender.  Whenever possible, each provision of this Mortgage and any other
statement, instrument or transaction contemplated hereby or relating hereto,
shall be interpreted in such manner as to be effective and valid under such
applicable law, but, if any provision of this Mortgage or any other statement,
instrument or transaction contemplated hereby or relating hereto shall be held
to be prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Mortgage or any other statement, instrument or transaction contemplated hereby
or relating hereto.

Section 5.5

WAIVER OF JURY TRIAL.  AS A SPECIFICALLY BARGAINED INDUCEMENT FOR THE LENDER TO
EXTEND CREDIT TO THE MORTGAGOR, THE MORTGAGOR AND THE LENDER EACH WAIVE ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS (a) UNDER THIS MORTGAGE OR UNDER ANY AMENDMENT, INSTRUMENT, LOAN DOCUMENT
OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR (b) ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS MORTGAGE, AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.

Section 5.6

Effect.  This Mortgage is in addition to and not in substitution for any other
guarantees, covenants, obligations or other rights now or hereafter held by the
Lender from any other person or entity in connection with the Obligations.

Section 5.7

Assignability.  The Lender shall have the right to assign this Mortgage, in
whole or in part, or sell participation interests herein, to any person
obtaining an interest in the Obligations.

Section 5.8

Headings.  Headings of the Sections of this Mortgage are inserted for
convenience only and shall not be deemed to constitute a part hereof.

Section 5.9

Uniform Commercial Code Security Agreement.  This Mortgage constitutes a
security agreement within the meaning of the Uniform Commercial Code as in
effect in the State of Minnesota (the “UCC”), with respect to the Mortgaged
Property described herein as to which a security interest may be granted and/or
perfected pursuant to the UCC, and is intended to afford the Lender, to the
fullest extent allowed by law, the rights and remedies of a secured party under
the UCC.  For the purposes of the security agreement and related financing
statements, the “debtor” is the Mortgagor, and the “secured party” is the
Lender.  The Mortgagor hereby authorizes the Lender (and the Lender’s
representatives and agents) to file (a) the Lender’s financing statements
(together with amendments thereto and continuation statements thereof) relating
to the Mortgaged Property and (b) any termination statements relating to the
filings of other secured parties that relate to the Mortgaged Property.  The
Mortgagor hereby irrevocably constitutes and appoints the Lender and any officer
or agent of the Lender, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of the Mortgagor or in the Mortgagor’s own name to execute in the
Mortgagor’s name any documents and otherwise to carry out the purposes of this
Section, to the extent that the Mortgagor’s authorization above is not
sufficient with respect to the Mortgaged Property.  This power of attorney is
coupled with an interest and shall be irrevocable.  For purposes of such
filings, the Mortgagor agrees to furnish any information requested by the Lender
promptly upon request by the Lender.  The form and substance of any financing
statement filed with respect to the Mortgaged Property shall be as the Lender,
in its sole discretion, may determine and the Lender is authorized to file a
financing statement with a collateral description of “all assets” or any other
similar description.  The Mortgagor shall pay all costs of filing such financing
statements and termination and any extensions, renewals, amendments and releases
thereof, and shall pay all reasonable costs and expenses of any record searches
for financing statements the Lender may reasonably require.  Without the prior
written consent of the Lender, the Mortgagor shall not create or suffer to be
created pursuant to the UCC any other security interest in the Mortgaged
Property, including replacements and additions thereto.  Upon the Mortgagor’s
breach of any covenant or agreement of the Mortgagor contained in this Mortgage
(beyond applicable notice and cure periods), including the covenants to pay when
due all sums secured by this Mortgage, the Lender shall have the remedies of a
secured party under the UCC with respect to the Mortgaged Property and, at the
Lender’s option, may also invoke the remedies provided in Section 4.2 of this
Mortgage as to





15




--------------------------------------------------------------------------------

such Mortgaged Property.  In exercising any of said remedies, the Lender may
proceed against the items of real property and any items of personal property
specified above as part of the Mortgaged Property separately or together and in
any order whatsoever, without in any way affecting the availability of the
Lender’s remedies under the UCC or of the remedies provided in Section 4.2 of
this Mortgage.

The Mortgagor represents and warrants to the Lender: that the exact legal name
of the Mortgagor is set forth in the first paragraph of this Mortgage; that the
Mortgagor is organized or incorporated under the laws of the state set forth in
the first paragraph of this Mortgage; that the Mortgagor is an organization of
the type described in the first paragraph of this Mortgage; and that the
Mortgagor’s organizational number is correctly set forth in Section 5.10 of this
Mortgage.  The Mortgagor covenants that the Mortgagor will not cause or permit
any change to be made in its name or state in which it is organized unless the
Mortgagor shall have first notified the Lender in writing of such change at
least 30 days prior to the effective date of such change, and shall have first
taken all action required by the Lender for the purpose of perfecting or
protecting the lien and security interest of the Lender.  The Mortgagor’s
principal place of business and chief executive office, and the place where the
Mortgagor keeps its books and records, including recorded data of any kind or
nature, regardless of the medium or recording, including software, writings,
plans, specifications and schematics, has been for the preceding four-months
(or, if less, the entire period of the existence of the Mortgagor) and will
continue to be the address of the Mortgagor set forth in Section 5.10 of this
Mortgage (unless the Mortgagor notifies the Lender in writing at least 30 days
prior to the date of such change).  The Mortgagor shall promptly notify the
Lender of any change in its organizational identification number.  If the
Mortgagor does not now have an organizational identification number and later
obtains one, the Mortgagor promptly shall notify the Lender of such
organizational identification number.

Section 5.10

Fixture Filing.  This instrument shall be deemed to be a Fixture Filing within
the meaning of the Minnesota Uniform Commercial Code, and for such purpose, the
following information is given:

(a)

Name and address of Debtor:

BREN ROAD, L.L.C.

10 River Park Plaza, Suite 800

St. Paul, MN 55107

 

 

 

 

 

(b)

Name and address of Secured Party:

Bell State Bank & Trust

5500 Wayzata Blvd.

Minneapolis, Minnesota 55416

 

 

 

 

 

(c)

Description of the types (or items) of property covered by this Fixture Filing:
 

 

See granting clause on pages 2 and 3 hereof.

 

 

 

(d)

Description of real estate to which the collateral is attached or upon which it
is or will be located:

 

See Exhibit A hereto.




Some of the above-described collateral is or is to become fixtures upon the
above described real estate, and this Fixture Filing is to be filed for record
in the public real estate records.








16




--------------------------------------------------------------------------------



Section 5.11

Non-Residential Use; Non-Agricultural Use.  The Mortgagor represents and
warrants that the Mortgaged Property does not include residential real estate
and that no portion of the Mortgaged Property (i) is in “agricultural use” (as
defined in Minnesota Statutes, § 40A.02, Subd. 3, or any successor statute
thereto, as the same may be amended from time to time); (ii) is being used for
an “agricultural purpose” (as defined in Minnesota Statutes, § 273.13, Subd. 23,
or any successor statute thereto, as the same may be amended from time to time);
(iii) is being used for the production, grading, sorting or packaging of
“agricultural products” (as defined in Minnesota Statutes, § 273.13, Subd. 23,
or any successor statute thereto, as the same may be amended from time to time);
(iv) is classified for ad valorem tax purposes as class 2b rural or agricultural
nonhomestead property under Minnesota Statutes, § 273.13, Subd. 23, or any
successor statute thereto, as the same may be amended from time to time); (v) is
being used in the production of agricultural products or crops, livestock or
livestock products, milk or milk products or fruit or other horticultural
products (collectively, “Farming”) or (vi) is capable of being used for Farming.

Section 5.12

Acknowledgment of Waiver of Hearing Before Sale.  The Mortgagor understands and
agrees that if an Event of Default occurs under the terms of this Mortgage, the
Lender has the right, inter alia, to foreclose this Mortgage by advertisement
pursuant to Minnesota Statutes, Chapter 580, as hereafter amended, or pursuant
to any similar or replacement statute hereafter enacted; that if the Lender
elects to foreclose by advertisement, it may cause the Mortgaged Property, or
any part thereof, to be sold at public auction; that notice of such sale must be
published for six successive weeks at least once a week in a newspaper of
general circulation and that no personal notice is required to be served upon
the Mortgagor.  The Mortgagor further understands that in the event of such
default the Lender may also elect its rights under the UCC and take possession
of the Mortgaged Property, or any part thereof, and dispose of the same by sale
or otherwise in one or more parcels provided that at least 10 days’ prior notice
of such disposition must be given, except where the Mortgaged Property consists
of perishable items or threatens to decline speedily in value or is of a type
customarily sold on a recognized market, all as provided for by the UCC, as
hereafter amended or by any similar or replacement statute hereafter enacted.
 The Mortgagor further understands that under the Constitution of the United
States and the Constitution of the State of Minnesota it may have the right to
notice and hearing before the Mortgaged Property may be sold and that the
procedure for foreclosure by advertisement described above does not insure that
notice will be given to the Mortgagor and neither said procedure for foreclosure
by advertisement nor the UCC requires any hearing or other judicial proceeding.
 THE MORTGAGOR HEREBY RELINQUISHES, WAIVES AND GIVES UP ANY CONSTITUTIONAL
RIGHTS IT MAY HAVE TO NOTICE AND HEARING BEFORE SALE OF THE MORTGAGED PROPERTY
AND EXPRESSLY CONSENTS AND AGREES THAT THE MORTGAGED PROPERTY MAY BE FORECLOSED
BY ADVERTISEMENT AND THAT THE MORTGAGED PROPERTY MAY BE DISPOSED OF PURSUANT TO
THE UCC, ALL AS DESCRIBED ABOVE.  THE MORTGAGOR ACKNOWLEDGES THAT IT IS
REPRESENTED BY LEGAL COUNSEL; THAT BEFORE SIGNING THIS DOCUMENT, THIS SECTION
AND THE MORTGAGOR’S CONSTITUTIONAL RIGHTS WERE FULLY EXPLAINED BY SUCH COUNSEL
AND THAT THE MORTGAGOR UNDERSTANDS THE NATURE AND EXTENT OF THE RIGHTS WAIVED
HEREBY AND THE EFFECT OF SUCH WAIVER.

Section 5.13

Compliance with Environmental Laws.  Concurrently herewith the Mortgagor and the
Guarantor (as defined in the Loan Agreement) executed and delivered to the
Lender the Indemnification Agreement (as defined in the Loan Agreement) pursuant
to which the Mortgagor and the Guarantor have indemnified the Lender for
environmental matters concerning the Land and Improvements, as more particularly
described therein.  The provisions of the Indemnification Agreement are hereby
incorporated herein and this Mortgage shall secure the obligations of the
Mortgagor thereunder.  Notwithstanding the foregoing, the Mortgagor’s and the
Guarantor’s obligations under the Indemnification Agreement shall not terminate
and shall survive the discharge of the Loan Documents, whether through full
payment of the Obligations, foreclosure, deed in lieu of foreclosure or
otherwise, for the benefit of the Lender, and its respective successors and
assigns, including without limitation, any purchaser at a foreclosure sale.





17




--------------------------------------------------------------------------------




Section 5.14

Advice of Counsel Obtained.  Each of the parties acknowledges and represents
that it has had the opportunity to consult with legal, financial, and other
professional advisors as it deems appropriate in connection with its
consideration and execution of this Mortgage.  Each undersigned party further
represents and declares that in executing this Mortgage, it has relied solely
upon its own judgment, belief and knowledge, and the advice and recommendation
of its own professional advisors, concerning the nature, extent and duration of
its rights, obligations and claims; that it has reviewed its records, evaluated
its position and conducted due diligence with regard to all rights, claims or
causes of action whatsoever with respect to any and all other parties; and that
it has not been influenced to any extent whatsoever in executing this Mortgage
by any representations or statements made by the other party or its
representatives, except those expressly contained herein.

Section 5.15

Agreement Jointly Drafted.  The parties agree that this Mortgage shall not be
construed against any party to the Agreement on the grounds that such party
drafted this Mortgage, but shall be construed as if all parties jointly prepared
this Mortgage, and any uncertainty or ambiguity shall not on such grounds be
interpreted against any one party.

[Remainder of page intentionally blank;

Signature page follows]





18




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Mortgagor has executed this Mortgage as of the date
first written above.

MORTGAGOR:

BREN ROAD, L.L.C.

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Gerald L. Trooien

 

Gerald L. Trooien

 

Chief Manager













STATE OF MINNESOTA

)

) ss.

COUNTY OF RAMSEY

)

On this 28th day of May 2014, before me the undersigned, a Notary Public in and
for said state, personally appeared Gerald L. Trooien, personally known to me,
or proved to me on the basis of satisfactory evidence, to be the person who
executed the within instrument as the Chief Manager of BREN ROAD, L.L.C., a
Delaware limited liability company, and executed the within instrument on behalf
of such company.




/s/ Karen Olson

Notary Public




This document was drafted by:

BRIGGS and MORGAN, P.A.

2200 IDS Center

80 South Eighth Street

Minneapolis, Minnesota  55402

Attention:  Ben M. Klocke

(612) 977-8400










[SIGNATURE PAGE TO MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS
AND FIXTURE FINANCING STATEMENT]











--------------------------------------------------------------------------------

[EXHIBITS OMITTED]









